United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           July 25, 2006
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 05-30402
                           Summary Calendar



CALVIN WALKER,

                                      Petitioner-Appellant,

versus

WARDEN WINN CORRECTIONAL CENTER,

                                      Respondent-Appellee.


                      ---------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                          (3:03-CV-740)
                      ---------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant    Calvin   Walker,   Louisiana   prisoner      #

407257, appeals from the denial of his 28 U.S.C. § 2254 habeas

corpus petition, in which Walker challenged his 1998 guilty-plea

convictions of two counts of burglary and his two consecutive

12-year prison sentences.      We granted Walker a certificate of

appealability (COA) on his claims that (1) his guilty plea was

rendered involuntary by his attorney’s having allegedly promised

Walker that he would receive a minimal prison sentence and (2) the

trial court violated his due process rights by failing to provide


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
him an opportunity to challenge information contained in his

presentence report (PSR). In the order granting COA, we emphasized

that significant portions of the state-court records appeared to be

missing, and directed the parties to brief the “effect of the

absence   of    [those]   records   in        connection      with   these    [two

substantive] claims and whether an evidentiary hearing should have

been held to remedy this problem.”           We also directed the parties to

address   whether     Walker’s   due-process       claim      was    procedurally

defaulted.     Thereafter, the respondent provided us with all state-

court materials that are pertinent to the disposition of this case.

In addition, Walker filed a pro se reply brief and a pleading that

we interpret as a motion to file the reply brief out of time.                   We

grant that motion.

     Federal habeas relief may not be granted on any claim that was

“adjudicated on the merits in State court,” unless the adjudication

“resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States.”                 28 U.S.C.

§ 2254(d)(1); see Williams v. Taylor, 529 U.S. 362, 409 (2000).

Walker insists that, prior to his rearraignment, he was told by his

attorney that if he pleaded guilty, he would be subject to a

sentence of only one to two years in prison.             This was based on the

attorney’s determination that Walker’s record of criminal arrests

and convictions was “spotless.”         The PSR, however, reflected that

Walker had two prior burglary convictions in other states, which

resulted in     the   trial   court’s       imposition   of   the    more    severe


                                        2
sentence.    Federal constitutional law requires that, before it

accepts a guilty plea, the trial court must ensure that the

defendant “‘has a full understanding of what the plea connotes and

of its consequence.’”       Taylor v. Whitley, 933 F.2d 325, 329 (5th

Cir. 1991) (quoting Boykin v. Alabama, 395 U.S. 238, 244 (1969)).

“When a defendant pleads guilty on the basis of a promise by his

defense attorney or the prosecutor . . . breach of that promise

taints the voluntariness of his plea.”             Davis v. Butler, 825 F.2d

892, 894 (5th Cir. 1987).           When a defendant can show that the

court, the prosecutor, or defendant’s counsel induced the guilty

plea by “‘clearly and unequivocally guaranteeing a lesser sentence

or some other specific leniency,’” the defendant may show that his

guilty plea was involuntarily entered.              See Bond v. Dretke, 384

F.3d 166, 168 (5th Cir. 2004) (citation omitted); United States v.

Amaya, 111 F.3d 386, 388-89 (5th Cir. 1997).

      Although   Walker     has    faulted   his    attorney    for   allegedly

advising him to plead guilty on the ground that his criminal

history was “spotless,” the transcripts of the hearing on Walker’s

November 16, 1998 pro se motion to withdraw his guilty plea and his

November 18, 1998 sentencing proceeding reflect that Walker himself

misled his attorney about his criminal history.                We surmise that

Walker hoped that his prior convictions would not be discovered

during the presentence investigation, and that he moved to withdraw

his   plea   only   after    his    criminal   background       was   revealed.

Moreover, the transcripts of those hearings do not support Walker’s

allegation that his attorney had “promised” that he would receive


                                       3
a sentence of only one to two years.                Furthermore, Walker’s

rearraignment transcript reflects that he understood that he faced

a prison sentence of up to 24 years.        Finally, Walker acknowledged

that he received the benefit of his plea bargain in the State’s

agreement to consolidate six burglary charges into two counts.

Walker’s involuntary-guilty-plea claim is refuted by the record.

     Walker’s apparently unexhausted due-process claim regarding

sentencing should not have been considered procedurally defaulted

because the respondent expressly waived a contention that Walker

had failed to exhaust state remedies.        See Bledsue v. Johnson, 188

F.3d 250, 254-55 (5th Cir. 1999).        Nonetheless, the newly provided

state-court   materials    reflect   that    this   claim,   too,   is   not

supported by the record.    Walker’s assertion that he was denied an

opportunity to challenge the information in his PSR is contradicted

by the transcripts of the November 16 and 18, 1998, proceedings.

     For the foregoing reasons, we GRANT Walker’s motion to file

his reply brief out of time, and we AFFIRM the judgment of the

district court.




                                     4